Wexford Hall, Inc. v. Commissioner.Wexford Hall, Inc. v. CommissionerDocket No. 62584.United States Tax CourtT.C. Memo 1958-182; 1958 Tax Ct. Memo LEXIS 43; 17 T.C.M. (CCH) 918; T.C.M. (RIA) 58182; October 9, 1958Stanley P. Wagman, Esq., for the petitioner. Martin D. Cohen, Esq., for the respondent.  RAUMMemorandum Opinion RAUM, Judge: The Commissioner determined a deficiency in income tax for the year 1951 in the amount of $11,959.69. The only adjustment presently in issue was explained by the Commissioner as follows: "(a) It is held that the amount of $46,845.00 received by you in the year ended December 31, 1951 in consideration of placing of a mortgage in the amount of $1,041,000.00 constitutes ordinary income for that year within the purview of Section 22(a) of the Internal Revenue Code of 1939." All of the facts have been stipulated. The issue is substantially identical with that recently decided in Bayshore Gardens, Inc., 30 T. *44  C. -. We reach the same result here. See also Sunnyhill Gardens, Inc., 31 T.C. -, decided this day. Decision will be entered under Rule 50.